DISMISS; and Opinion Filed August 21, 2013.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-13-00897-CV

                NUSRAT P. SINGH AND HARJINDER P. SINGH, Appellants
                                       V.
                HASAN F. HASHMI, M.D. AND SALMA HASHMI, Appellees

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-09-06762-A

                             MEMORANDUM OPINION
                         Before Justices FitzGerald, Francis, and Lewis
                                   Opinion by Justice Lewis

        This appeal from the trial court’s February 20, 2013 final judgment was filed June 27,

2013. Appellants Nusrat P. Singh and Harjinder P. Singh timely filed a request for findings of

fact and conclusions of law, making the deadline for filing the notice of appeal May 21, 2013, or

with a timely extension motion, June 5, 2013. See TEX. R. APP. P. 26.1(a)(1), 26.3. Because the

notice of appeal on its face appeared untimely, we directed appellants, by letter dated July 24,

2013, to file a letter brief addressing our jurisdiction over the appeal. That same day, appellees

Hasan F. Hashmi, M.D. and Salma Hashmi, filed a motion to dismiss the appeal for lack of

jurisdiction.   Although more than ten days have passed since our letter and the filing of

appellees’ motion, appellants have not responded or otherwise communicated with the Court.
          Our jurisdiction is invoked upon the timely filing of a notice of appeal. See TEX. R. APP.

P. 25.1(b); Garza v. Hibernia Nat’l Bank, 227 S.W.3d 233, 233 (Tex. App.—Houston [1st Dist.]

2007, no pet.). Appellants’ notice of appeal, filed beyond the deadline set forth by the appellate

rules, fails to invoke our jurisdiction. Accordingly, we grant appellees’ motion and dismiss the

appeal.     See TEX. R. APP. P. 42.3(a).




                                                       /David Lewis/
                                                       DAVID LEWIS
                                                       JUSTICE


130897F.P05




                                                 –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

NUSRAT P. SINGH AND HARJINDER P.                    On Appeal from the County Court at Law
SINGH, Appellants                                   No. 1, Dallas County, Texas
                                                    Trial Court Cause No. CC-09-06762-A.
No. 05-13-00897-CV         V.                       Opinion delivered by Justice Lewis. Justices
                                                    FitzGerald and Francis participating.
HASAN F. HASHMI, M.D. AND SALMA
HASHMI, Appellees

         In accordance with this Court’s opinion of this date, we DISMISS the appeal.
         We ORDER that appellees Hasan F. Hashmi, M.D. and Salma Hashmi recover their
costs, if any, of this appeal from appellants Nusrat P. Singh and Harjinder P. Singh.


Judgment entered this 21st day of August, 2013.




                                                    /David Lewis/
                                                    DAVID LEWIS
                                                    JUSTICE




                                              –3–